Case 5:20-cv-02532-MRW Document 19 Filed 08/04/21 Page 1 of 1 Page ID #:36




 1                           UNITED STATES DISTRICT COURT
 2                         CENTRAL DISTRICT OF CALIFORNIA
 3
                                      EASTERN DIVISION
 4
 5
 6   SCOTT DALE CASPER,                                   ) No. 5:20-cv-02532-MRW
                                                          )
 7          Plaintiff,                                    )
                                                          ) JUDGMENT
 8                 v.                                     )
                                                          )
 9                                                        )
     KILOLO KIJAKAZI, Acting                              )
10   Commissioner of Social Security,                     )
                                                          )
11                                                        )
     Defendant.1                                          )
12                                                        )
                                                          )
13                                                        )
                                                          )
14
15          Having approved the parties’ joint stipulation to voluntary remand
16   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
17   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
18
19
20
     Date: August 4, 2021
                                               HON. MICHAEL R. WILNER
21                                             United States Magistrate Judge
22
23
24
25
     1
26    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
     Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Kilolo Kijakazi
27   should therefore be substituted for Andrew Saul as the defendant in this suit. No further
28   action need be taken to continue this suit by reason of the last sentence of section 205(g)
     of the Social Security Act, 42 U.S.C. § 405(g).


                                                 -1-
